Hooeeb, J.
1. The charge of the court is not subject to the assignment of error thereon, contained in the petition for certiorari, to the effect that it unduly emphasized the fact that the committing magistrate had required the defendant to give bond pursuant to § 683 of the Penal Code. When considered in its entirety, the charge of the court shows that the repetition of this fact was made by the trial judge for the purpose of impressing upon the jury that they should not be influenced by such previous judgment.
2. The excerpt from the charge of the court dealing with the matter of the credibility of the witnesses is a correct statement of the law, and is not rendered erroneous, as contended, by the failure of the court to give in connection therewith certain additional instructions.
3. The evidence authorized the verdict of guilty, no error of law appears, and the judge of the superior court did not err in overruling the certiorari.

Judgment affirmed,.


Broyles, G. J., concurs. MacIntyre, J., not presiding.